Citation Nr: 1826464	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-36 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a non-initial compensable rating for allergic rhinitis. 

2.  Entitlement to service connection for tinnitus, to include as secondary to allergic rhinitis.


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 









INTRODUCTION

The Veteran served on active duty from February 1985 to September 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a compensable evaluation for allergic rhinitis and that he is entitled to service connection for tinnitus.  

First, with respect to the Veteran's claim for entitlement to a compensable evaluation for allergic rhinitis, the Board notes that additional evidence pertinent to the Veteran's claim was received after the AOJ's last adjudication of the Veteran's claim.  See August 2014 statement of the case (SOC); see also June 2017 VA examination.   Because the June 2017 VA sinusitis examination discusses findings related to the Veteran's allergic rhinitis, and these clinical findings are relevant to the alleged disability, the Board finds that a remand is appropriate for the AOJ to review the additional pertinent evidence and issue a supplemental statement of the case (SSOC).

Second, with respect to the Veteran's claim for entitlement to service connection for tinnitus, the Board notes that the Veteran alleges tinnitus as secondary to his service-connected allergic rhinitis.  See Veteran's June 2016 statement.  The Board acknowledges that the Veteran has been afforded a VA examination to determine whether the Veteran's tinnitus is caused by or related to service.  See December 2009 VA examination; see also March 2011 VA examination.  However, the Veteran has not yet been afforded a VA examination to determine whether the Veteran's tinnitus is caused by or aggravated by the Veteran's service-connected allergic rhinitis.  Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board notes that VA's duty to assist includes providing a medical examination or obtaining a medical opinion where, as here, there is competent evidence of symptoms of a disability, and an indication that the claimed disability might be related to the Veteran's service or service-connected disability.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, on remand, the Veteran should be afforded a VA examination that addresses the nature and etiology of his claimed tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his claimed tinnitus.  The claims file, including a copy of this remand, should be made available to, and reviewed by, the examiner.  All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should opine as to whether it is at least as likely as not that the Veteran's alleged tinnitus is (a) caused OR (b) aggravated by the Veteran's service-connected allergic rhinitis disability.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression. 

A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

2.  After considering the relevant evidence received after the August 2014 SOC, issue the Veteran a SSOC as to the issue of entitlement to a compensable evaluation for allergic rhinitis, if the benefit sought remains denied.

3.  After the development in paragraph one above has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran with a SSOC, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




